Case 1:17-cr-00630-ER Document 140-2 Filed 10/07/19 Page 1 of 5



                               
                               
                               
                               
                               
                               
                               
                               
                               
                               


            (;+,%,7%
                                                                  
                               
Case 1:17-cr-00630-ER Document 140-2 Filed 10/07/19 Page 2 of 5




                                                              BOI [Tab 220]
Case 1:17-cr-00630-ER Document 140-2 Filed 10/07/19 Page 3 of 5
Case 1:17-cr-00630-ER Document 140-2 Filed 10/07/19 Page 4 of 5
Case 1:17-cr-00630-ER Document 140-2 Filed 10/07/19 Page 5 of 5
